DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“Concrete saw” (as recited in claim 2);
The “concrete cutting saw” (as recited in claim 3); 
The “flush-cutting concrete saw” (as recited in claim 4); 
The “dust abatement hood” (as recited in claim 5); 
The “flush-cutting concrete saw” (as recited in claim 14);
The “dust abatement hood” (as recited in claim 14)
The dust abatement hood” (as recited in claim 19); 
The “concrete cutting saw” (as recited in claim 19); and
The “flush-cutting concrete saw” (as recited in claim 20).
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 17, and 19-20 are objected to because of the following informalities:  
In claim 1, line 4, it appears that the first occurrence of “the” should actually be --that-- for proper grammar. 
In claim 2, Applicant recites that “the third opening establishes communication between a concrete saw and the manifold.” Thus the claim 2 requires a concrete saw. However claim 3, recites “the concrete cutting saw” as a newly added limitation. The examiner is interpreting “a concrete saw” of claim 2 as the same structure of “the concrete cutting saw” of claim 3. Thus Applicant has doubly recited the concrete saw in claim 3. This objection could be overcome by deleting claim 3. 
In claim 3, “the concrete cutting saw” has no proper antecedent basis in the claims. This objection could be overcome by replacing “the concrete cutting saw” with --the concrete saw-- or deleting claim 3 as mentioned above. 
In claim 17, line 2, Applicant uses the term “value.” However, Applicant does not use this term anywhere else in the claim. Later in the claim Applicant simply compares “the first volume flow” to “the second volume flow.”
In claim 19, line 8,  the first occurrence of “the concrete saw” has no proper antecedent basis in the claim. Previously in claim 19, applicant has recited, “a concrete cutting saw.” This objection could be overcome by replacing the first and second occurrences of “the concrete saw” in claim 19 with --the concrete cutting concrete saw.
In claim 20, line 1, “the concrete saw” has no proper antecedent basis in the claim. Previously in claim 19, applicant has recited, “a concrete cutting saw.” This objection could be overcome by replacing “the concrete saw” in claim 20 with --the concrete cutting concrete saw. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, Applicant recites that the “third opening establishes communication between a concrete saw and the manifold.” This language appears to require the claim to include a concrete saw. However, claim 3, then recites that the system further comprises “the concrete saw.” Thus, by differentiation between claims 2 and 3, it is not clear if claim 2 requires a concrete saw or not. For purposes of expediting examination, claim 2 will be interpreted as not requiring a concrete saw. 
In claim 12, Applicant recites that “the first volume flow and the second volume flow” thereby “substantially equalizing the first volume flow and the second volume flow.” It is not clear how the second flow can exceed the first flow if the first and second flow are substantially equal. for purposes of expediting examination, the claim will be interpreted as if it recited that the flow in the manifold is substantially equal throughout the manifold. 
Claim 18 has a similar problem. 
In claim 17, Applicant recites that “the first vacuum has an individual first volume flow value when not in communication with the second vacuum; the second vacuum has an individual second volume flow when not in communication with the first vacuum.” This language is vague and indefinite because it is not clear how it is relevant to the claimed invention. The claimed invention is directed to a manifold in communication with the first vacuum and the second vacuum. Thus language regarding the volume flows of the vacuums when they are not in communication with the manifold appears to be irrelevant. 
For purposes of expediting examination, claim 17 will be interpreted as follows: 
17. The dust abatement system of claim 14, wherein:
the first vacuum is configured to generate an individual first volume flow
the second vacuum is configured to generate an individual second volume flow
the individual first volume flow is less than the second individual volume flow.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 17 Applicant recites limitations regarding the first volume flow and the second volume flow when the first and second vacuums are not in communication with one another. However, parent claim 14 has already recited that the first and second vacuums are in communication with each other via the manifold. Thus it appears that applicant has modified the limitations of claim 14 and thus claim 17 does not include all the limitations recited in claim 14.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stole et al. (US 4,678,560).	
	With respect to claim 1, Stole et al., disclose  a system for reducing dust when cutting concrete, the system comprising: 
a first vacuum SF’ including an inlet and having a first volume flow (160 M3/hr; Stole et al., col. 7, lines 11-13); 
a second vacuum SF positioned below the first vacuum SF’, including an inlet, and having a second volume flow the exceeds the first volume flow (1000 M3/hr; Stole et al., col. 7, lines 23-24); 
a manifold comprising a first opening, a second opening, and a third opening as indicated below in the image taken from Fig. 1 of Stole et al.:




[AltContent: textbox (first opening)][AltContent: ][AltContent: textbox (manifold)]
[AltContent: textbox (first conduit)][AltContent: ]
[AltContent: textbox (third opening)][AltContent: textbox (second opening)][AltContent: ][AltContent: ][AltContent: textbox (second conduit)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    516
    754
    media_image1.png
    Greyscale

a first conduit (as indicated above) between the first opening of the manifold and the inlet of the first vacuum; and 
a second conduit (as indicated above) between the second opening of the manifold and the inlet of the second vacuum.
	With respect to claim 2, since claim 3 positively recites a concrete cutting saw as part of the claim, claim 2 is being interpreted as a desired use of the claim. The structure disclosed by Stole et al. is capable of being used such that the third opening establishes communication between a concrete saw and the manifold, the first vacuum , and the second vacuum. 
	With respect to claim 6, Stole et al. disclose that at least part of the manifold has a Y-shape as shown below in the image taken from Fig. 1 of Stole et al.:
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    307
    255
    media_image2.png
    Greyscale

	With respect to claim 12, to the extent that claim 12 can be understood, Stole et al. teach that the flow in the manifold is substantially equal throughout the manifold (since it is generally similar structure to that as claimed by Applicant). 
	With respect to claim 13, since Stole et al. disclose the same structure as claim 13, it must therefore also be able to carry out the same function of enabling the first the first vacuum to primarily collect particles having sizes of PM10 and smaller and the second vacuum to primarily collect particles having sizes of greater than PM0.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stole et al. (US 4,678,560), as applied to claim 1 above, and further in view of Hatcher (US 3,596,446).	
With respect to claim 7, Stole et al. disclose the claimed system except that they are silent on whether it includes a carrier for the first vacuum and the second vacuum. However, Hatcher teaches a similar system for reducing dust including a first vacuum 76 and a second vacuum 90 comprising a carrier 70,12 (Hatcher, col. 4, line 15 and line 33) for the first vacuum and the second vacuum. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Hatcher with the system disclosed by Stole et al. for the advantage of easily moving the system for reducing dust when cutting large areas of concrete. 
With respect to claim 8, the carrier disclosed by Hatcher et al. has a size that is capable of enabling it to transport the first vacuum and the second vacuum to a worksite while minimizing disruption of normal activity at the worksite. 
With respect to claim 9, Hatcher discloses that the carrier 70,12 comprises a utility vehicle as shown in Fig. 1 of Hatcher. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stole et al. (US 4,678,560) in view of Hatcher (US 3,596,446), as applied to claim 7 above, and further in view of Loveless et al. (US 2019/0125153).	
With respect to claim 10, Stole et al in view of Hatcher disclose the claimed system except that they are silent on whether the carrier includes a first shelf and a second shelf. However, Loveless et al. teaches a carrier 26 for carrying a vacuum 14 on a shelf 30 as shown in Fig. 1 of Loveless et al. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Loveless et al. for each of the vacuums as disclosed by Stole et al. in view of Hatcher because shelves are a well-known expedient for providing a support for a structure. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stole et al. (US 4,678,560) in view of Hatcher (US 3,596,446), as applied to claim 7 above, and further in view of Cochran et al. (US 2019/0136488).
With respect to claim 14, Stole et al. in view of Hatcher disclose the system except that they are silent on whether the power supply provides power to the first vacuum and the second vacuum. 
Hatcher discloses a flush-cutting concrete saw 28 with a dust abatement hood 64 in communication with the third opening of the manifold (as shown in Fig. 2 of Hatcher); 
a power supply 20 carried by the carrier and providing power the flush-cutting concrete saw (Hatcher, col. 2, lines 68-70).
Cochran et al. teach a similar system including a flush cutting concrete saw 46 with vacuum systems 80 and 90 carried on a carrier 10 (“prime mover,” Cochran et al., paragraph [0002]; Fig. 2). Cochran et al. further teaches that the vacuum systems 80 and 90 may be powered by the prime mover power supply (Cochran et al,. paragraph [0041]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cochran et al. with the system disclosed by Stole et al. in view of Hatcher for the advantage of minimizing parts. That is, operating all the machinery of the system with one power source, the prime move power supply. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher (US 3,596,446) in view of Cochran et al. (US 2019/0136488). 
With respect to claim 14, Hatcher discloses the claimed dust abatement system except that he is silent on whether the power supply provides power to the first vacuum and the second vacuum. Hatcher discloses a dust abatement system, comprising: 
a carrier 70,12 (Hatcher, col. 4, line 15 and line 33); 
a first vacuum 76 carried by the carrier 70,12 at a first elevation (as shown in Fig. 2 of Hatcher); 
a second vacuum 90 carried by the carrier 70,12 at a second elevation that differs from the first elevation (as shown in Fig. 2 of Hatcher); 
a manifold (52, 54, 46, 84, 80) with a first opening in communication with the first vacuum, a second opening in communication with the second vacuum, and a third opening as shown below in the image taken from Fig. 2 of Hatcher: 
[AltContent: textbox (second opening )][AltContent: textbox (first opening )][AltContent: textbox (third opening)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    457
    656
    media_image3.png
    Greyscale

a flush-cutting concrete saw 28 with a dust abatement hood 64 in communication with the third opening of the manifold (as shown above); 
a power supply 20 carried by the carrier and providing power the flush-cutting concrete saw (Hatcher, col. 2, lines 68-70).
Cochran et al. teach a similar dust abatement system including a flush cutting concrete saw 46 with vacuum systems 80 and 90 carried on a carrier 10 (“prime mover,” Cochran et al., paragraph [0002]; Fig. 2). Cochran et al. further teaches that the vacuum systems 80 and 90 may be powered by the prime mover power supply (Cochran et al,. paragraph [0041]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cochran et al. with the dust abatement system disclosed by Hatcher for the advantage of minimizing parts. That is, operating all the machinery of the system with one power source, the prime move power supply. 
With respect to claim 15, Hatcher discloses that the carrier is motorized (via engine 22,j Hatcher, col. 2, lines 61-64). 
With respect to claim 16 Hatcher discloses that the manifold has an approximate Y shape as shown in the below image taken from Fig. 2 of Hatcher: 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    306
    338
    media_image4.png
    Greyscale

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher (US 3,596,446) in view of Cochran et al. (US 2019/0136488), as applied to claim 14 above, and further in view of Stole et al. (US 4,678,560).	
With respect to claim 17, Hatcher in view of Cochran et al. disclose the claimed dust abatement system, except for the individual first volume flow is less than the second individual volume flow. Hatcher discloses that the first vacuum 76 has an individual first volume flow value when not in communication with the second vacuum (this is inherent since every vacuum produces a volume flow); 
the second vacuum has an individual second volume flow when not in communication with the first vacuum (this is inherent since every vacuum produces a volume flow); and 
Stole et al. teach a dust abatement system wherein the individual first volume flow of vacuum SF’ is less than the second individual volume flow of vacuum SF (Stole et al., col. 7, lines 11-24)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Stole et al. with the dust abatement system disclosed by Hatcher in view of Cochran et al. for the advantage of ensuring a more exact separation of particle size in the vacuumed substances.
With respect to claim 18, Hatcher discloses that18 the manifold establishes communication between the first vacuum 76 and the second vacuum 90 (as shown in Fig. 2 of Hatcher) and substantially equalizes volume flows of the first vacuum and the second vacuum (since it is generally similar structure to that as claimed by Applicant)..


Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 19-20 are objected to for the above mentioned informalities, but would be allowable if rewritten to overcome these informalities. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-5 have been indicated as containing allowable subject matter primarily for the concrete cutting saw establishing communication between the manifold, the first vacuum and the second vacuum and the second vacuum having a second volume flow that exceeds the first volume flow. 
	Claims 19-20 have been indicated as containing allowable subject matter primarily for the steps of connecting a first vacuum to a first opening of a manifold; connecting a second vacuum located at a lower elevation than the first vacuum to a second opening of the manifold; connecting a dust abatement hood of a concrete cutting saw to a third opening of the manifold;  cutting concrete with the concrete saw; drawing first particles having sizes of PM10 and smaller into the manifold and primarily collecting the first particles with the first vacuum; and drawing second particles having sizes of greater than PM0 into the manifold and primarily collecting the second particles with the second vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koizumi et al. and Solomon et al. are cited to other examples of a dust collecting device inducing a first vacuum and a second vacuum having a second volume flow that exceeds the first volume flow. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
July 19, 2022